Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered February 17, 2010, which denied plaintiffs’ motion to vacate an order granting defendants’ motion to dismiss the complaint for failure to comply with discovery orders, unanimously affirmed, without costs.
The court properly denied the motion because plaintiffs’ excuse of “law office failure” was not credible. The discovery responses that counsel claims would have demonstrated partial compliance with the discovery orders postdated the return date of the motion (see Tandy Computer Leasing v Video X Home Lib., 124 AD2d 530, 531 [1986]; Campbell-Jarvis v Alves, 68 AD3d 701 [2009]). In view of the lack of a reasonable excuse, it is unnecessary to address whether plaintiffs demonstrated a meritorious cause of action (see Bryant v New York City Hous. Auth., 69 AD3d 488 [2010]). Concur — Gonzalez, P.J., Catterson, Acosta, Richter and Abdus-Salaam, JJ.